                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JACKI SUE GRABOW,

      Plaintiff,                                  Case No. 20-cv-10985
                                                  Hon. Matthew F. Leitman
v.

ANDREW SAUL,

     Defendant.
__________________________________________________________________/

 ORDER (1) SUSTAINING PLAINTIFF’S OBJECTIONS (ECF No. 20) TO
   REPORT AND RECOMMENDATION (ECF No. 19); (2) GRANTING
 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF No. 13); (3)
DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF
       No. 15); AND (4) REMANDING ACTION FOR FURTHER
                 ADMINISTRATIVE PROCEEDINGS

      In this action, Plaintiff Jacki Sue Grabow challenges the denial of her

applications for disability insurance benefits and disabled widow’s benefits under

the Social Security Act. (See Compl., ECF No. 1.) Both Grabow and Defendant

Andrew Saul, the Commissioner of Social Security, filed motions for summary

judgment. (See Mots., ECF Nos. 13, 15.) The assigned Magistrate Judge then issued

a Report and Recommendation in which he recommended that the Court deny

Grabow’s motion and grant the Commissioner’s motion (the “R&R”). (See R&R,

ECF No. 19).




                                        1
      Grabow has now filed timely objections to the R&R. (See Objections, ECF

No. 20.) The Court has reviewed Grabow’s objections and concludes that she is

entitled to relief. Therefore, for the reasons explained below, the Court SUSTAINS

Grabow’s objections, GRANTS her motion for summary judgment, DENIES the

Commissioner’s motion, and REMANDS this action for further administrative

proceedings.

                                          I

                                          A

      On October 4, 2016, Grabow applied for disability insurance benefits and

disabled widow’s benefits under the Social Security Act. (See ECF No. 11,

PageID.277-284.) Grabow claimed that she was disabled and entitled to benefits

due to severe injuries that she sustained in a car crash. Grabow suffered from, among

other things, a shattered right kneecap that required surgical repair, an arm injury,

and a right finger injury that caused “severe swelling.” (Id., PageID.310.) The Social

Security Administration denied her applications on June 5, 2017. (See id.,

PageID.162-177.)

      After the Social Security Administration denied Grabow’s applications, she

sought a hearing on that decision before an Administrative Law Judge (the “ALJ”).

That hearing was held on January 7, 2019. Both Grabow and a vocational expert

testified at the hearing. (See ALJ Hr’g Tr., id., PageID.86-135.) Grabow also

                                          2
provided certain medical evidence to the ALJ, including treatment records from

Molly Minard of St. Joseph Bone & Joint Center. (See Medical Records, id.,

PageID.453-454.) Minard is a physician assistant who specializes in orthopedics.1

She treated Grabow numerous times following Grabow’s knee surgery. (See id.,

PageID.423, 425, 427, 429, 431, and 454.) And several of her reports were co-signed

by a physician. (See, e.g., id., PageID.425, 427, 429.) Relevant here, Minard saw

Grabow on December 28, 2016, for a re-check following Grabow’s knee surgery.

(See id., PageID.454.) At that appointment, Grabow said that she had a “bandlike

tightness around [her] knee.” (Id.) She reported that she was “unable to kneel onto

the knee and [was] unable to stoop or squat because of the deficit still in her range

of motion.” (Id.) After examining Grabow, Minard opined that Grabow’s recovery

had “plateaued.” (Id.) And Minard determined that Grabow had a “range of motion

deficit of the right knee which [was] likely to be long lasting.” (Id.) Minard

concluded that “[u]nfortunately, this [deficit in Grabow’s right knee] will prevent

[Grabow] from certain activities such as kneeling, stooping, and climbing.” (Id.)

        The ALJ issued a written decision denying Grabow’s applications for benefits

on February 26, 2019 (the “ALJ’s Decision”). (See ALJ’s Decision, id., PageID.68-

77.) The ALJ first determined that Grabow suffered from the following severe

impairments: “right knee post ORIF post MVA and torn meniscus, osteoporosis of


1
    See https://www.doximity.com/pub/molly-minard-pa.
                                        3
the lumbar spine, osteopenia of the bilateral hips, degenerative disc disease, ocular

hypertension of the left eye, bilateral posterior capsular opacification, [and] bilateral

psuediophakadia.” (Id., PageID.71.) The ALJ then found that Grabow did “not have

an impairment or combination of impairments that meets or medically listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Id., PageID.72.) For

instance, the ALJ explained that Grabow had failed to demonstrate that she suffered

from a “musculoskeletal impairment severe enough to meet the requirements of

section 1.000 of the listings.” (Id.) The ALJ also concluded that there was “no

evidence of a major dysfunction of any joint, including weightbearing, characterized

by gross anatomical deformity and chronic joint pain and stiffness with signs of

limitation of motion, as well as imaging of joint space narrowing, bony destruction

or ankylosis.” (Id.)

      Next, the ALJ concluded that Grabow had the residual functional capacity

(“RFC”) to perform “light work” that required her to “occasionally stoop, couch,

brawl, and kneel.” (Id., PageID.72-73.)        In reaching this conclusion, the ALJ

reviewed Grabow’s medical records and considered the opinions of three outside

sources: Minard; Dr. Martha Pollock, a consulting physician who examined Grabow

in May 2017; and Dr. Reuben Henderson, a state agency physician who reviewed

Grabow’s medical records in May 2017. The ALJ provided “some weight” to Dr.

Pollock’s opinion; “great weight as of the date rendered” to Dr. Henderson’s

                                           4
opinion; and only “little weight” to Minard’s opinion. (Id.) The ALJ explained his

discounting of Minard’s opinion in a single sentence: “Minard’s opinion is accorded

little weight as she is not the physician who performed the surgery and her opinion

predates subsequent treatment in the record.” (Id.)

      Finally, after adopting the light-work RFC, the ALJ found that Grabow was

“capable of performing [her] past relevant work as an inspector and hand packager”

because that work did “not require the performance of any work-related activities

precluded by [Grabow’s RFC].” (Id., PageID.76-77.) The ALJ therefore concluded

that Grabow was “not disabled” and not entitled to benefits. (Id., PageID.77.)

      Grabow appealed the ALJ’s Decision to the Appeals Council, but that body

denied review. (See id., PageID.54-57.)

                                          B

      On April 21, 2020, Grabow filed this action seeking judicial review of the

administrative decision denying her applications for benefits. (See Compl., ECF No.

1.) Grabow and the Commissioner then filed cross-motions for summary judgment.

(See Grabow Mot., ECF No. 13; Comm’r Mot., ECF No. 15.)

      In Grabow’s motion, she argued that the ALJ did not provide sufficient

reasons for assigning only little weight to Minard’s opinion that she could not stoop

or kneel. (See Grabow Mot., ECF No. 13, PageID.768.) And Grabow insisted that




                                          5
the ALJ erred when he adopted an RFC that required Grabrow to occasionally stoop

and kneel. (See id.)

      The assigned Magistrate Judge issued a report and recommendation on the

parties’ cross-motions on May 30, 2021. (See R&R, ECF No. 19.) The Magistrate

Judge recommended granting the Commissioner’s motion and denying Grabow’s

motion. (See id.) The Magistrate Judge agreed with the Commissioner that “the

ALJ properly weighed [] Minard’s opinion.” (Id., PageID.822; see also id.,

PageID.828-829.)

      Grabow timely filed her objections to the R&R on June 14, 2021. (See

Objections, ECF No. 20.) The Commissioner responded to the objections on June

28, 2021. (See Comm’r Resp. to Objections, ECF No. 21.)

                                        II

      The Court agrees with Grabow that the ALJ did not provide sufficient reasons

for assigning only little weight to Minard’s opinion. Simply put, the ALJ’s reasons

for discounting Minard’s opinion cannot logically be squared with his decision to

accord greater weight to the opinions of Drs. Pollack and Henderson. Indeed, the

ALJ assigned Minard’s opinion little weight because she was not the physician who

performed Grabow’s knee surgery and because her opinion pre-dates certain

treatment in the record, but both of those reasons fully apply to Drs. Pollack and

Henderson as well. Neither of them performed Grabow’s surgery. Dr. Henderson

                                        6
never even examined Grabow; he merely reviewed her records. And both Drs.

Pollack and Henderson offered their opinions before Grabow obtained later

treatment on her knee. Since the ALJ’s reasons for discounting Minard’s opinion

also applied to Drs. Pollack and Henderson, he should have discounted their opinions

too, or, at a minimum, carefully explained why their opinions were entitled to greater

weight even though they suffered from the same purported weaknesses as Minard’s

opinion. The ALJ’s failure to do either renders his rejection of Minard’s opinion not

logically consistent.

      The Commissioner responds that the ALJ properly discounted Minard’s

opinion because it was “not an opinion from an ‘acceptable medical source.’”

(Comm’r Resp. to Objections, ECF No. 21, PageID.843, quoting 20 C.F.R. §

404.1502.) According to the Commissioner, because Minard is a physician assistant,

and not a physician like Drs. Pollack and Henderson, the applicable guidelines

permitted the ALJ to assign her opinion less weight. (See id.) But the ALJ never

said – or even hinted – that he was discounting Minard’s opinion because she was a

physician assistant or because she was not an acceptable medical source. On

remand, if the ALJ chooses to discount Minard’s opinion because she is not an

acceptable medical source, he should clearly say so. In addition, when considering

what weight to assign Minard’s opinion, it would be helpful if the ALJ “us[ed] the

applicable factors, including how long [Minard] has known [Grabow], how

                                          7
consistent [her] opinion is with other evidence, and how well [Minard] explain[ed

her] opinion.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007).

      The Commissioner further argues that the ALJ was not “required to accord

any special deference” to Minard’s opinion, “but rather he [was] ‘merely required to

consider [that] opinion[] and provide a sufficient explanation to allow a subsequent

reviewer to follow his reasoning.’” (Comm’r Resp. to Objections, ECF No. 21,

PageID.845, quoting Liu v. Comm’r of Soc. Sec., 2020 WL 2733868, at *10 (E.D.

Mich. May 26, 2020).)     But that is no answer here because, for all of the reasons

explained above, the ALJ’s reasoning was not logically consistent.

      Finally, the Commissioner suggests that the Court must read the ALJ’s

decision as a whole, and the Commissioner argues that the ALJ’s discussion of the

other medical evidence in the record provides a clear and reasonable picture as to

why the ALJ decided to accord little weight to Minard’s opinion. (See id.,

PageID.848-849.) The Court disagrees. The ALJ’s discussion of the remaining

medical evidence does not explain in sufficient detail why the stooping and kneeling

restrictions recommended by Minard are not necessary. If the ALJ believes that the

other medical evidence in the record undermines Minard’s opinion as to those

restrictions, the ALJ should clearly explain the basis of that belief on remand.




                                          8
                                         III

      For all of the reasons explained above:

          Grabow’s objections to the R&R (ECF No. 20) are SUSTAINED;

          Grabow’s motion for summary judgment (ECF No. 13) is GRANTED;

          The Commissioner’s motion for summary judgment (ECF No. 15) is

             DENIED; and

          This action is REMANDED to the Commissioner for further

             administrative proceedings consistent with this order.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 8, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         9
